         Case 3:20-cv-00780-KHJ-LRA Document 89 Filed 01/04/21 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION

CARVIS LAMAR JOHNSON, # 109384                                              PLAINTIFF

V.                                         CIVIL ACTION NO. 3:20-CV-501-KHJ-LRA

OFFICER HICKS, et al.                                                   DEFENDANTS

                           ORDER OF PARTIAL DISMISSAL

         This case is before the Court on its own motion for consideration of dismissal.

Pro se Plaintiff Carvis Lamar Johnson is incarcerated with the Mississippi

Department of Corrections. He sues under 42 U.S.C. § 1983, challenging the

conditions of his previous confinement at the Rankin County Jail. The Court has

considered and liberally construed the pleadings. As addressed below, Defendants

Officer Hicks, McQueary Jordan, and Joshua Bridges are dismissed.

I.       Facts and Procedural History

         Johnson filed this action on August 5, 2020, when he was a pretrial detainee

at the Rankin County Jail. All Defendants are employed at the Rankin County Jail.

Johnson generally complains of how Defendants handled his legal mail, placed him

in restraints, contaminated his food, denied him medical care, and used excessive

force.

         First, Johnson claims that he tried to mail a response to this Court on June

21, 2020, but Sergeant Bridges prevented it from going out on time. The response

was required by June 24 in Johnson v. Bramlett, Case No. 3:20-CV-204-DPJ-FKB

(S.D. Miss. June 10, 2020). Johnson alleges the Court gave him another chance to
      Case 3:20-cv-00780-KHJ-LRA Document 89 Filed 01/04/21 Page 2 of 6




respond, and he did so. This time, Johnson claims the Court received his response

“so [he was] not harmed as a result.” Resp. [15] at 2. The Court notes that responses

were due in both Johnson v. Vaughn, and Bramlett around the same time. Johnson

v. Vaughn, Case No. 3:20-CV-104-TSL-RPM (S.D. Miss. June 16, 2020), at Dkt. No.

12 (response due June 30); Bramlett, Case No. 3:20-CV-204-DPJ-FKB, at Dkt. No.

10 (response due June 24). Johnson sent both responses in the same envelope, but

they were at first filed only in Vaughn. Case No. 3:20-CV-204-DPJ-FKB, at Dkt. No.

13. On July 10, the Court ordered him to show cause why he had not responded in

Bramlett. Id. at Dkt. No. 11. The Court then had the response from Vaughn

likewise filed in Bramlett on July 20. Id. at Dkt. No. 12. Two days later, Johnson

filed the responses again in Vaughn and in Bramlett. Bramlett, Case No. 3:20-CV-

204-DPJ-FKB, at Dkt. No. 13; Vaughn, Case No. 3:20-CV-104-TSL-RPM, at Dkt.

No. 26.

      Johnson also complains of various restraints at the jail. He alleges that

Lieutenant Barnett and Captain Vaughn ordered staff to place Johnson in shackles

whenever he left his cell. Further, they allegedly placed him in a restraint chair “for

nothing” on August 11, 2020, and placed him in lockdown for over sixteen months.

Resp.[15] at 2.

      As for the excessive force claims, the first one allegedly arose on June 9, 2020,

when Officer Hicks pushed Johnson’s head “hard” into the window and into the wall

several times, and also slammed him to the ground, all while Lieutenant Barnett


                                           2
      Case 3:20-cv-00780-KHJ-LRA Document 89 Filed 01/04/21 Page 3 of 6




was present. Compl. [1] at 10; Resp.[15] at 1. Later that day, Hicks allegedly

stripped Johnson while he was cuffed and slammed his face on the floor in

retaliation for his other lawsuits. Johnson alleges Nurse Burke came to his cell

afterwards but did not treat his injuries.

      Johnson also states that, on June 12, 2020, Officer Jordan tried to feed him a

contaminated meal, which he did not replace. Jordan then allegedly punched

Johnson and tried to break his arm in the tray hole of his cell door. Johnson claims

Nurse Jennifer then refused to treat him despite knowing of this incident.

      Johnson contends Officer Morre tried to feed him a contaminated dinner on

June 17, 2020, and would not replace it. Morre then allegedly tried to break

Johnson’s arm in the tray hole and gave him no medical help afterwards.

      Johnson next claims that on September 3, 2020, Officer Croker slammed him

to the floor, held his arm, punched his jaw, and pushed him into the cell. Johnson

also contends that Croker gave him no medical attention afterwards.

      Johnson began this action under 42 U.S.C. § 1983 seeking damages. This,

however, is not the first time Johnson has raised many of these claims. For

example, Johnson raised his June 9 excessive force claim against Officer Hicks in

this Court in Bramlett. Order [23], Case No. 3:20-CV-204-DPJ-FKB, at 3. As

another example, Johnson raised the June 12 force and food contamination claims

against Officer Jordan in Bramlett. Id. This list of repetitive claims is by no means

exhaustive.


                                             3
      Case 3:20-cv-00780-KHJ-LRA Document 89 Filed 01/04/21 Page 4 of 6




II.    Discussion

       The Prison Litigation Reform Act of 1996, applies to prisoners proceeding in

forma pauperis in this Court. One of the provisions reads, “the court shall dismiss

the case at any time if the court determines that . . . the action . . . (i) is frivolous or

malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

§ 1915(e)(2)(B). The statute “accords judges not only the authority to dismiss a

claim based on an indisputably meritless legal theory, but also the unusual power to

pierce the veil of the complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32

(1992). “[I]n an action proceeding under [Title 28 U.S.C. § 1915, a federal court] may

consider, sua sponte, affirmative defenses that are apparent from the record even

where they have not been addressed or raised.” Ali v. Higgs, 892 F.2d 438, 440 (5th

Cir. 1990). “Significantly, the court is authorized to test the proceeding for

frivolousness or maliciousness even before service of process or before the filing of

the answer.” Id. The Court has permitted Johnson to proceed in forma pauperis.

Order [9]. His Complaint is subject to sua sponte dismissal under § 1915.

       Among others, Johnson sues Officers Hicks and Jordan, and Sergeant

Bridges under § 1983. Johnson asserts the mail claim against Bridges. He asserts

excessive force claims against Hicks and Jordan. Johnson also raises a

contaminated food claim against Jordan.


                                              4
      Case 3:20-cv-00780-KHJ-LRA Document 89 Filed 01/04/21 Page 5 of 6




      A.        Claim Against Sergeant Bridges

      Johnson alleges that Sergeant Bridges delayed his legal mail to this Court.

As discussed above, the Court received the mail timely, and Johnson admits he was

not harmed as a result. Because there is no factual basis for this claim and because

Johnson was not harmed, this claim is frivolous.

      B.        Claim Against Officer Hicks

      Johnson next claims Officer Hicks beat him on June 9, 2020. When the claim

was filed here, it was already pending in Bramlett. It is “‘malicious’ for a pauper to

file a lawsuit that duplicates allegations of another pending federal lawsuit by the

same plaintiff.” Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993). Since this

claim is already pending against this same Defendant in a previously-filed civil

action, the claim is dismissed here as malicious. This dismissal is without prejudice

as to the prior pending lawsuit of Bramlett and is with prejudice in all other

respects. Id.

      C.        Claims Against Officer Jordan

      Johnson accuses Officer Jordan of trying to feed him a contaminated meal

and then using excessive force on June 12, 2020. But Johnson raised both claims

against Jordan in Bramlett, where they are still pending. The claims against

Jordan are malicious and will be dismissed. See Pittman, 980 F.2d at 995.

      IT IS THEREFORE ORDERED AND ADJUDGED that, for the reasons

stated above, the claim against Defendant Joshua Bridges should be, and is,


                                              5
      Case 3:20-cv-00780-KHJ-LRA Document 89 Filed 01/04/21 Page 6 of 6




DISMISSED WITH PREJUDICE as frivolous.

      IT IS FURTHER ORDERED AND ADJUDGED that the claims against

Defendants Officer Hicks and McQueary Jordan are DISMISSED as malicious. This

dismissal is WITHOUT PREJUDICE to the prior pending lawsuit of Johnson v.

Bramlett, Case No. 3:20-CV-204-DPJ-FKB and is WITH PREJUDICE in all other

respects. The rest of this case will proceed.

      SO ORDERED AND ADJUDGED, this the 4th day of January, 2021.


                                  /s/ Kristi H. Johnson
                                  UNITED STATES DISTRICT JUDGE




                                           6
